Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-1767 WESTERN SIERRA MINING CORP. (FORMERLY GLOBAL DECS CORP) (Name of small business issuer in its charter) Utah 87-0267213 (State of Incorporation) (I.R.S. Employer I.D. Number) 2750 Cisco Drive South, Lake Havasu City, AZ 86403 (Address of Principal executive offices) (Zip Code) Issuer's telephone number (928) 680-5513 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Shares of Common Stock, par value $.001 (Title of class) The issuer has (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day: Yes x No ¨ On June 30, 2008 there were 253,593,353 outstanding shares of the registrants common stock. Transitional Small Business Disclosure Format: Yes¨ No x 1 PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND EXHIBITS We have prepared the following un-audited interim consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normal included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant these rules and regulations. The financial statements reflect all adjustments which are, in the opinion of management necessary to a fair statement of the results for the interim period presented. You should read the following un-audited interim consolidated financial statements and the accompanying notes together with our Annual Report of Form 10-KSB for the year ended December 31, 2007. Our 2007 Annual Report contains information that may be helpful in analyzing the financial information contained in this report and in comparing our results of operations for the three-month periods ending June 30, 2008 and June 30, 2007. The Securities and Exchange Commission maintains an Internet site ( http://www.sec.gov) which contains reports, proxy and information statements, and other information regarding us. Our Form 10-KSB filed with the Commission includes all exhibits required to be filed with the Commission. Please contact us at 928-680-5513 to request copies of the Form 10-KSB and for information as to the number of pages contained in each of the exhibits and to request copies of the exhibits or additional filings. 2 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Condensed Balance Sheets (Unaudited) ASSETS June 30, December 31, 2008 2007 CURRENT ASSETS Cash and cash equivalents $ 384 $ 4,416 Prepaid expenses 85,000 - Other assets - - Total current assets 85,384 4,416 PROPERTY AND EQUIPMENT, net 600,000 894,797 MINING PROPERTIES 20,422,807 1,842,399 Total Assets $ 21,108,191 $ 2,741,612 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 14,800 $ - Accrued expenses 525,000 420,000 Loans from shareholders 257,450 207,450 Current maturities of notes payable - - Total current liabilities 797,250 627,450 LONG-TERM NOTES PAYABLE - RELATED PARTY 286,928 286,928 TOTAL LIABILITIES 1,084,178 914,378 STOCKHOLDERS' EQUITY Common stock - par value $.001 300,000,000 shares authorized; 253,593,353 and 168,338,187 shares issued and outstanding respectively 253,593 168,338 Paid-in capital 24,564,092 5,868,539 Subscription receivable (100,000 ) - Deficit accumulated during the exploration stage (4,693,672 ) (4,209,643 ) Total stockholders' equity 20,024,013 1,827,234 Total Liabilities and Stockholders' Equity $ 21,108,191 $ 2,741,612 3 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) From February 25, Three Months Three Months Six Months Six Months 2003 (Inception) Ended June 30, Ended June 30, Ended June 30, Ended June 30, through June 30, REVENUES $ - $ - $ - $ - $ - OPERATING COSTS AND EXPENSES Compensation 30,625 13,125 61,250 24,375 1,276,311 Employee expenses - 44,082 Professional fees - - 125 49,944 967,351 Exploration expenses 42,846 44,611 85,851 44,736 681,643 Legal and professional 2,677 - 4,677 - 101,003 Equipment and vehicle expenses - 70,384 Rent - 48,241 Insurance - 19,753 Licenses,permits, fees - 38,898 Depreciation - 135,391 Office expenses 1,498 365 2,560 1,204 71,129 Reporting company expenses 20,768 1,596 34,768 1,761 46,943 Supplies - 29,064 Organization expenses - 14,181 Total Expenses 98,414 59,697 189,231 122,020 4,003,574 Operating Loss (98,414 ) (59,697 ) (189,231 ) (122,020 ) (4,003,574 ) OTHER INCOME (EXPENSES) Gain (Loss) on disposal of assets - (31,964 ) Imapirment - - (294,798 ) - (294,798 ) Interest income - 18 Interest expense - (363,354 ) Income before income taxes (98,414 ) (59,697 ) (484,029 ) (122,020 ) (4,693,672 ) Provision for income taxes - NET INCOME (LOSS) (98,414 ) $ (59,697 ) $ (484,029 ) $ (122,020 ) $ (4,693,672 ) Earnings Per Share (see Note 2) Basic and diluted weighted average number of common stock outstanding 205,238,187 139,918,187 168,338,187 140,818,187 Basic and diluted net loss per share $ - $ - $ - $ - 4 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Condensed Statement of Stockholders' Equity (Unaudited) Deficit Accumulated During the Stock Stock Common Stock Paid-in Exploration To be To be Subscription Deferred Shares Amount Capital Stage Issued Cancelled Receivable Interest Total Issuance of stock to founders, February 15, 2003 ($.001/share) 28,476,200 $ 28,476 $ (14,238 ) $ 14,238 Issuance of stock for cash, February 15-December 31, 2003 ($.10/share) 8,432,330 8,432 $ 834,802 $ (29,400 ) 813,834 Issuance of stock for vehicles and equipment, September 15, 2003 ($.10/share) 1,034,330 1,034 102,399 103,433 Issuance of stock for interest, October 1, 2003 ($.10/share) 332,060 332 32,874 33,206 Issuance of stock for services and expenses, November 1, 2003 ($.10/share) 1,725,080 1,726 170,782 172,508 Stock to be issued for cash received, November 1, 2003 ($.10/share) $ 129,500 129,500 Reverse acquisition of Western Sierra, Inc., December 1, 2003 5,059,370 5,060 (5,060 ) - Cash received for subscriptions, December 2, 2003 ($.10/share) 1,295,000 1,294 128,206 (129,500 ) - Issuance of stock for cash, December 5, 2003 ($.10/share) 163,160 162 16,154 16,316 Issuance of stock for deferred interest, December 31, 2003 ($.10/share) 3,053,334 3,054 302,279 $ (305,333 ) - Amortization of deferred interest 44,101 44,101 Net loss for period $ (998,781 ) (998,781 ) Balance, December 31, 2003 49,570,864 $ 49,570 $ 1,568,198 $ (998,781 ) $ - $ - $ (29,400 ) $ (261,232 ) $ 328,355 Issuance of stock for cash, January 1 - December 31, 2004 ($.10/share) 7,685,416 7,686 736,331 744,017 Issuance of stock for materials and equipment, June 30, 2004 ($.10/share) 208,480 208 20,656 20,864 Issuance of stock for compensation and consulting, June 30, 2004 ($.10/share) 2,718,000 2,718 269,082 141,179 412,979 Issuance of replacement shares, December 31, 2004 1,010,014 1,010 (505 ) (505 ) - Write off uncollectible subscription receivable, December 31, 2004 (29,400 ) 29,400 - Amortization of deferred interest 261,232 261,232 Net loss for period (1,346,520 ) (1,346,520 ) Balance, December 31, 2004 61,192,774 $ 61,192 $ 2,564,362 $ (2,345,301 ) $ 141,179 $ (505 ) $ - $ - $ 420,927 Issuance of stock for cash, January 1 - July 7, 2005 ($ 11/share) 293,648 296 30,687 30,983 Issuance of stock for acquisition of mining property, July 7, 2005 ($.08/share) 20,522,634 20,522 1,518,675 1,539,197 Effect 2-for-1 stock split, July 7, 2005 - Issuance of stock for cash, July 8 - December 31, 2005 ($.21/share) 785,625 785 170,968 171,753 Issuance of stock for professional fees, September 30, 2005 ($.15/share) 4,050,000 4,050 603,450 607,500 Issuance of stock for exploration costs, October 15, 2005 ($.025/share) 10,030,755 10,031 240,738 (105,884 ) 144,885 Issuance of stock for compensation, December 31, 2005 ($.025/share) 3,343,585 3,343 80,246 (35,295 ) 48,294 Net loss for period (909,074 ) (909,074 ) Balance, December 31, 2005 100,219,021 $ 100,219 $ 5,209,126 $ (3,254,375 ) $ - $ (505 ) $ - $ - $ 2,054,465 Issuance of stock for cash, January 25, 2006 ($.02/share) 5,850,000 5,850 106,525 112,375 Issuance of stock for cash, November 14, 2006 ($.02/share) 1,250,000 1,250 23,750 25,000 Issuance of stock for interest, December 4, 2006 ($.02/share) 2,000,000 2,000 18,000 20,000 Issuance of stock for professional fees ($.01/share) 1,019,166 1,019 9,364 505 10,888 Issuance of stock for exploration costs ($.01-$.025/share) 29,580,000 29,580 311,220 340,800 Net loss for period (717,986 ) (717,986 ) Balance, December 31, 2006 139,918,187 $ 139,918 $ 5,677,985 $ (3,972,361 ) $ - $ - $ - $ - $ 1,845,542 Net loss for period (62,323 ) (62,323 ) Balance, March 31, 2007 139,918,187 $ 139,918 $ 5,677,985 $ (4,034,684 ) $ - $ - $ - $ - $ 1,783,219 Issuance of stock for cash, May 25, 2007 ($.01/share) 900,000 900 6,300 7,200 Net loss for period (59,697 ) (59,697 ) Balance, June 30, 2007 140,818,187 $ 140,818 $ 5,684,285 $ (4,094,381 ) $ - $ - $ - $ - $ 1,730,722 Issuance of stock for acquisition of mining property, July 9, 2007 ($ 01/share) 15,000,000 15,000 105,000 120,000 Issuance of stock for conversion of debt to equity, July 9, 2007 ($ 01/share) 7,500,000 7,500 42,500 50,000 Issuance of stock for professional fees, July 9, 2007 ($.01/share) 10,000 10 70 80 Net loss for period (59,795 ) (59,795 ) Balance, September 30, 2007 163,328,187 $ 163,328 $ 5,831,855 $ (4,154,176 ) $ - $ - $ - $ - $ 1,841,007 Issuance of stock for acquisition of mining property, October 15, 2007 ($ 01/share) 4,000,000 4,000 28,000 32,000 Issuance of stock for professional fees, October 15, 2007 ($.01/share) 210,000 210 1470 1,680 Issuance of stock for cash, November 18, 2007 ($.01/share) 800,000 800 7,214 8,014 Net loss for period (55,467 ) (55,467 ) Balance, December 31, 2007 168,338,187 $ 168,338 $ 5,868,539 $ (4,209,643 ) $ - $ - $ - $ - $ 1,827,234 Issuance of stock for professional fees, January 2, 2008 ($.01/share) 4,050,000 4,050 28,350 32,400 Issuance of stock for compensation, January 2, 2008 ($.01/share) 14,750,000 14,750 103,250 118,000 Issuance of stock for cash, January 2, 2008 ($.01/share) 9,900,000 9,900 90,100 (100,000 ) - Net loss for period (385,615 ) (385,615 ) Balance, March 31, 2008 197,038,187 $ 197,038 $ 6,090,239 $ (4,595,258 ) $ - $ - $ (100,000 ) $ - $ 1,592,019 Issuance of stock for acquisition of mining property, May 6, 2008 ($.33/share) 56,555,166 56,555 18,473,853 18,530,408 Net loss for period (98,414 ) (98,414 ) Balance, June 30, 2008 253,593,353 $ 253,593 $ 24,564,092 $ (4,693,672 ) $ - $ - $ (100,000 ) $ - $ 20,024,013 5 WESTERN SIERRA MINING CORP. (An Exploration Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Six For the Six From February 25, Months Ended Months Ended 2003 (Inception) June 30, June 30, through June 30, Operating Activities: Net loss $ (484,029 ) $ (122,020 ) $ (4,693,672 ) Adjustments to reconcile net loss to net cash useed in operating activities: Depreciation and amortization 65,000 - 244,492 Issuance of shares to founders for organization costs - - 14,238 Issuance of shares for exploration and compensation 400 - 1,740,015 Issuance of shares for interest expense - - 53,206 (Gain) Loss on disposal of assets - - 31,964 Impairment 294,798 294,798 Amortization of deferred interest - - 261,232 (Increase) decrease in assets: Other assets - - (1 ) Increase (decrease) in liabilities: Accounts payable and accrued expenses 119,799 105,000 539,799 Total adjustments 479,997 105,000 3,179,743 Net cash used in operating activities (4,032 ) (17,020 ) (1,513,929 ) Investing Activities: (Purchases) Disposals of property and equipment (50,000 ) - (348,445 ) Cash paid for plant development costs - - (844,220 ) Net cash used in investing activities (50,000 ) - (1,192,665 ) Financing Activities: Issuance of stock for cash - 7,200 2,058,991 Payments on borrowings - - (124,999 ) Proceeds from borrowings 50,000 - 772,986 Net cash provided by financing activities 50,000 7,200 2,706,978 Net increase in cash and cash equivalents (4,032 ) (9,820 ) 384 Cash and cash equivalents at beginning of period 4,416 15,926 - Cash and cash equivalents at end of period $ 384 $ 6,106 $ 384 Supplemental cash flow information: Cash paid during the period for interest $ - $ - $ 4,814 Cash paid during the period for income taxes $ - $ - $ - Noncash investing and financing activities: Acquisition of vehicles and equipment by issuance of stock $ - $ - 124,297 Acquisition of mining property by issuance of stock $ 18,530,408 $ - 1,539,197 Note issued for acquisition of equipment $ - $ - 18,539,408 Issuance of stock for deferred interest $ - $ - 229,000 6 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 NOTE 1 - Organization and Basis of Presentation Western Sierra Mining Corp. ("Western Sierra", "the Company", "we" or "us")(formerly Global Decs Corp.) was formed in 1907 in the State of Utah to engage in gold and other precious mineral mining. The Company is an exploration stage enterprise. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc., whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares or 100% of the outstanding common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. Western Sierra, Inc. was subsequently dissolved and all operations transferred into Western Sierra Mining Corp. In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders equity, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). Preparing financial statements requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, and expenses. Actual results and outcomes may differ from managements estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with information included in the December 31, 2007 Form 10-K. For presentation purposes, certain balances contained in these notes that are either unchanged or immaterially changed for the period presented are reflected as of the previous year end, December 31, 2007. NOTE 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers those short-term, highly liquid investments with original maturities of three months or less as cash and cash equivalents. Mining, Milling and Other Property and Equipment Mining, milling and other property and equipment is reported at cost. It is the Company's policy to capitalize costs incurred to improve and develop the mining properties. General exploration costs and costs to maintain rights and leases are expensed as incurred. Management periodically reviews the recoverability of the capitalized mineral properties and mining equipment. Management takes into consideration various information including, but not limited to, historical production records taken from previous mine operations, results of exploration activities conducted to date, estimated future prices and reports and opinions of outside consultants. When it is determined that a project or property will be abandoned or its carrying value has been impaired, a provision is made for any expected loss on the project or property. 7 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 Depletion of mining improvements will be computed using the units of production method. The Company has made no provision for depletion for the period from February 25, 2003 (inception) to June 30, 2008 as production had not commenced. Provision is made for depreciation of office furniture fixtures and equipment, machinery and equipment, and building. Depreciation is computed using the straight-line method over the estimated useful lives of the related assets which are 5 to 10 years. The Company has made no provision for depreciation of the Picacho Plant in these financial statements as production has not yet commenced. Impairment of Long-Lived Assets In accordance with Statement of Financial Accounting Standards (SFAS) 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," the Company reviews its long-lived assets for impairments. Impairment losses on long-lived assets are recognized when events or changes in circumstances indicate that the undiscounted cash flows estimated to be generated by such assets are less than their carrying value and, accordingly, all or a portion of such carrying value may not be recoverable. Impairment losses then are measured by comparing the fair value of assets to their carrying amounts. The Company recognized an impairment loss of $294,798 during the six months ended June 30, 2008 on the Picacho Plant in Sonora, Mexico. Revenue Recognition Revenues, if any, from sales of minerals will be recognized when earned. Earnings Per Share Basic (loss) per share is calculated by dividing the Companys net loss applicable to common shareholders by the weighted average number of common shares during the period. Diluted earnings per share is calculated by dividing the Companys net income available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity. There are no such common stock equivalents outstanding as of December 31, 2007 and December 31, 2006. For the Year For the Ended Year Ended December December 31, 31, 2007 2006 Loss (numerator) $ (237,282 ) $ (717,986 ) Shares (denominator) 168,338,187 120,068,604 Per share amount $ (0.00 ) $ (0.01 ) 8 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 Income Taxes The Company records deferred income taxes using the liability method as prescribed under the provisions of SFAS No. 109. Under the liability method, deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial statement and income tax bases of the Company's assets and liabilities. An allowance is recorded, based upon currently available information, when it is more likely than not that any or all of the deferred tax assets will not be realized. The provision for income taxes includes taxes currently payable, if any, plus the net change during the year in deferred tax assets and liabilities recorded by the Company Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Environmental Remediation Costs Environmental remediation costs are accrued based on estimates of known environmental remediation exposure. Such accruals are recorded even if significant uncertainties exist over the ultimate cost of the remediation. It is reasonably possible that the Company's estimates of reclamation liabilities, if any, could change as a result of changes in regulations, extent of environmental remediation required, means of reclamation or cost estimates. Ongoing environmental compliance costs, including maintenance and monitoring costs, are expensed as incurred. There were no environmental remediation costs accrued at June 30, 2008. Recently Issued Accounting Pronouncements In December 2007, the SEC issued Staff Accounting Bulletin (SAB) No. 110 regarding the use of a "simplified" method, as discussed in SAB No. 107 (SAB 107), in developing an estimate of expected term of "plain vanilla" share options in accordance with SFAS No. 123 (R), Share-Based Payment. In particular, the staff indicated in SAB 107 that it will accept a company's election to use the simplified method, regardless of whether the company has sufficient information to make more refined estimates of expected term. At the time SAB 107 was issued, the staff believed that more detailed external information about employee exercise behavior (e.g., employee exercise patterns by industry and/or other categories of companies) would, over time, become readily available to companies. Therefore, the staff stated in SAB 107 that it would not expect a company to use the simplified method for share option grants after December 31, 2007. The staff understands that such detailed information about employee exercise behavior may not be widely available by December 31, 2007. Accordingly, the staff will continue to accept, under certain circumstances, the use of the simplified method beyond December 31, 2007. The Company currently uses the simplified method for plain vanilla share options and warrants, and will assess the impact of SAB 110 for fiscal year 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. 9 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statementsan amendment of ARB No. 51. This statement amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. It clarifies that a non-controlling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements. Before this statement was issued, limited guidance existed for reporting non-controlling interests. As a result, considerable diversity in practice existed. So-called minority interests were reported in the consolidated statement of financial position as liabilities or in the mezzanine section between liabilities and equity. This statement improves comparability by eliminating that diversity. This statement is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008 (that is, January 1, 2009, for entities with calendar year-ends). Earlier adoption is prohibited. The effective date of this statement is the same as that of the related Statement 141 (revised 2007). The Company will adopt this Statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In December 2007, the FASB, issued FAS No. 141 (revised 2007), Business Combinations. This Statement replaces FASB Statement No. 141, Business Combinations, but retains the fundamental requirements in Statement 141. This Statement establishes principles and requirements for how the acquirer: (a) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquiree; (b) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase; and (c) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination. This statement applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. An entity may not apply it before that date. The effective date of this statement is the same as that of the related FASB Statement No. 160, Non-controlling Interests in Consolidated Financial Statements. The Company will adopt this statement beginning March 1, 2009. It is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. In February 2007, the FASB, issued SFAS No. 159, The Fair Value Option for Financial Assets and LiabilitiesIncluding an Amendment of FASB Statement No. 115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. This option is available to all entities. Most of the provisions in FAS 159 are elective; however, an amendment to FAS 115 Accounting for Certain Investments in Debt and Equity Securities applies to all entities with available for sale or trading securities. Some requirements apply differently to entities that do not report net income. SFAS No. 159 is effective as of the beginning of an entities first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120 days of that fiscal year and also elects to apply the provisions of SFAS No. 157 Fair Value Measurements. The Company will adopt SFAS No. 159 beginning March 1, 2008 and is currently evaluating the potential impact the adoption of this pronouncement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This statement applies under other accounting 10 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this statement does not require any new fair value measurements. However, for some entities, the application of this statement will change current practice. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year. The Company will adopt this statement March 1, 2008, and it is not believed that this will have an impact on the Companys consolidated financial position, results of operations or cash flows. SFAS No. 149 Amendment of Statement 133 on derivative instruments and hedging activities. This statement amends and clarifies financial accounting and reporting for derivative instruments embedded in other contracts (collectively referred to as derivatives) and for hedging activities under SFAS 133, Accounting for derivative instruments and hedging activities. SFAS No. 150 Accounting for certain financial instruments with characteristics of both liabilities and equity. This statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. The Company believes that the above standards would not have a material impact on its financial position, results of operations or cash flows. NOTE 3 - Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Companys assets and the satisfaction of its liabilities in the normal course of business. Through June 30, 2008, the Company had incurred cumulative losses of $4,693,672 and negative working capital of $711,866 as of June 30, 2008. The Companys successful transition from an exploration stage company to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its exploration activities, development of its properties and achieving a level of revenues adequate to support the Companys cost structure. Managements plan of operations anticipates that the cash requirements for the next twelve months will be met by obtaining capital contributions through the sale of its common stock and cash flows from operations. There is no assurance that the company will be able to implement the plan. 11 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 NOTE 4 - Stockholders Equity At various stages in the Companys development we have issued shares of common stock, valued at fair market value, for services or assets with a corresponding charge to operations or property and equipment. In accordance with SFAS 123, these transactions, except for stock issued to employees, have been recorded on the Companys books at the fair value of the consideration received or the fair value of the common stock issued, whichever is more reliably measured. The following equity transactions were recorded: 2003: We issued 5,695,240 shares to founders for organization costs totaling $14,239. We issued 1,686,466 shares for cash consideration totaling $843,233 of which $29,400 was subscribed but not paid as of December 31, 2003. We issued 206,866 shares for purchase of vehicles and equipment totaling $103,433. We issued 345,016 shares for employee compensation and expenses totaling $172,508. On March 12, 2003 two individuals advanced us a total of $100,183. These advances were converted to common stock on August 30, 2003 at a rate of one share for each $1.00 advanced to us for a total of 200,366 shares. We also issued an additional 66,412 shares in payment of interest on the advances valued at $33,206. On December 1, 2003 we entered into a Share Exchange Agreement with Western Sierra, Inc. whereby Western Sierra, Inc. became a wholly owned subsidiary of Western Sierra Mining Corp. (formerly Global Decs Corp.). The agreement provided for the exchange of 20,000,000 shares of the Company's common stock for 4,000,000 shares of common stock of Western Sierra, Inc. The shareholders of Western Sierra, Inc. owned approximately 90% of the stock of Western Sierra Mining Corp. after consummation of the transaction. The exchange was accounted for as a reverse acquisition. Accordingly, the combination of the two companies is recorded as a recapitalization of Western Sierra Inc., pursuant to which Western Sierra, Inc. is treated as the continuing entity. In accordance with the agreement, the board of directors of Western Sierra Mining Corp. authorized an amendment to the Articles of Incorporation to change the name of the corporation to from Global Decs Corp. to Western Sierra Mining Corp. As a result of the Share Exchange Agreement, Western Sierra, Inc. has become a wholly owned subsidiary of Western Sierra Mining Corp. We received cash of $129,500 for 259,000 shares to be issued as of December 31, 2003. 2004: We issued 7,685,416 shares for cash consideration totaling $708,017. We issued 208,480 shares for purchase of equipment and materials totaling $20,864. We issued 2,718,000 shares for employee compensation totaling $271,800. 2005: We issued 1,864,898 shares for cash totaling $202,736. We issued 20,522,634 shares for purchase of a mining property totaling $1,539,197. We issued 8,100,000 shares for professional fees totaling $607,500. We issued 20,061,510 shares for exploration costs totaling $250,769. We issued 6,687,170 shares for employee compensation totaling $83,589. 12 WESTERN SIERRA MINING CORP. AN EXPLORATION STAGE COMPANY NOTES TO FINANCIAL STATEMENTS JUNE 30, 2008 On July 7, 2005, the Company authorized a 2-for-1 stock split. On December 31, 2005, the shareholders elected to increase the authorized common shares from 100,000,000 to 200,000,000. 2006: From January 25  November 14, 2006, we issued 7,100,000 shares for cash consideration totaling $137,375. On December 4, 2006, we issued 2,000,000 shares for interest on debt totaling $20,000. On December 4, 2006, we issued 1,019,166 shares for consulting fees totaling $10,383. On August 6, 2006, we issued 29,580,000 shares for exploration costs totaling $340,800. 2007: On May 25, 2007, we issued 900,000 shares for cash consideration totaling $7,200. On July 9, 2007, we issued 22,500,000 shares as part of the purchase of a mining property totaling $180,000. On July 9, 2007, we issued 10,000 shares for consulting fees totaling $80. 2008: On January 2, 2008, we issued 4,050,000 shares for professional fees totaling $32,400. On January 2, 2008 we issued 14,750,000 shares for directors and officers compensation totaling $118,000. On January 2, 2008, we issued 9,900,000 shares for cash subscription totaling $100,000.
